DETAILED ACTION
Status of Claims

This office action considers claims 1-20 filed in “Claims” filed on 02/04/2020 

pending for prosecution.

Reason for Allowances
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a sealing body having a generally rectangular shape with two sides respectively defining two sides of the semiconductor unit opposing to each other in a first direction in a plan view, the sealing body sealing said one or plurality of the transistor chips and the first and second main circuit terminals except for respective distal portions of the first and second main circuit terminals that are exposed from the sealing body, wherein the first main circuit terminals are arranged in both corners of one side, among said two sides, of the semiconductor unit, and in a center of another side, among said two sides, of the semiconductor unit in the plan view, and wherein the 
Claims 2-20, are allowed as those inherit the allowable subject matter from claim 1. 		
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Tada et al. (US 20140355219 A1; hereinafter Tada) “SEMICONDUCTOR DEVICE”.
Nakamura et al. (US 20150223339 A1; hereinafter Nakamura) “SEMICONDUCTOR DEVICE”.
Horio et al. (US 20170077068 A1; hereinafter Horio) “SEMICONDUCTOR DEVICE”.
Nakano et al. (US 20170263535 A1; hereinafter Nakano) “SEMICONDUCTOR DEVICE AND A MANUFACTURING METHOD OF THE SEMICONDUCTOR DEVICE”.	
Prior Art Tada a semiconductor device and in particular to a semiconductor device composed of a plurality of semiconductor modules comprising power semiconductor chips, using a technique for connecting terminals of semiconductor modules ([0002]), wherein (Fig. 1A+; [0043+]) plurality of semiconductor modules, each having one or more semiconductor chips mounted on an insulated circuit board and contained in a casing, with externally connecting terminals connected to the Tada does not expressly teach a sealing body having a generally rectangular shape with two sides respectively defining two sides of the semiconductor unit opposing to each other in a first direction in a plan view, the sealing body sealing said one or plurality of the transistor chips and the first and second main circuit terminals except for respective distal portions of the first and second main circuit terminals that are exposed from the sealing body, wherein the first main circuit terminals are arranged in both corners of one side, among said two sides, of the semiconductor unit, and in a center of another side, among said two sides, of the semiconductor unit in the plan view, and wherein the second main circuit terminals are arranged in a center of said one side of the semiconductor unit and in both corners of said another side of the semiconductor unit in the plan view (claim 1).
Prior Art Nakamura teaches a semiconductor device in which is mounted a power semiconductor chip ([0002]), wherein (Fig. 1A+; [0005+]) a first conductive pattern member on which is mounted a first power semiconductor chip and a second conductive pattern member on which is mounted a second power semiconductor chip; Nakamura does not expressly teach a sealing body having a generally rectangular shape with two sides respectively defining two sides of the semiconductor unit opposing to each other in a first direction in a plan view, the sealing body sealing said one or plurality of the transistor chips and the first and second main circuit terminals except for respective distal portions of the first and second main circuit terminals that are exposed from the sealing body, wherein the first main circuit terminals are arranged in both corners of one side, among said two sides, of the semiconductor unit, and in a center of another side, among said two sides, of the semiconductor unit in the plan view, and wherein the second main circuit terminals are arranged in a center of said one side of the semiconductor unit and in both corners of said another side of the semiconductor unit in the plan view (claim 1).
Prior Art Horio teaches semiconductor device includes an insulating substrate having an insulating plate and a circuit plate; a semiconductor chip having a front surface provided with a gate electrode and a source electrode, and a rear surface fixed Horio does not expressly teach a sealing body having a generally rectangular shape with two sides respectively defining two sides of the semiconductor unit opposing to each other in a first direction in a plan view, the sealing body sealing said one or plurality of the transistor chips and the first and second main circuit terminals except for respective distal portions of the first and second main circuit terminals that are exposed from the sealing body, wherein the first main circuit terminals are arranged in both corners of one side, among said two sides, of the semiconductor unit, and in a center of another side, among said two sides, of the semiconductor unit in the plan view, and wherein the second main circuit terminals are arranged in a center of said one side of 
Prior Art Nakano teaches semiconductor device including a semiconductor module, a semiconductor module that has a lower switching voltage threshold than the semiconductor module, and busbars that connect the semiconductor module and the semiconductor module in parallel to a common terminal ([Abstract]), wherein (Fig. 1A+; [0038+]) a first semiconductor module; a second semiconductor module housing a second semiconductor element that has a switching voltage threshold that is lower than a switching voltage threshold of a first semiconductor element of the first semiconductor module; and a busbar that connects respective external terminals of the first semiconductor module and the second semiconductor module in parallel to a common terminal, wherein the second semiconductor module is connected to a connection point on the busbar at which an inductance of a current path to the common terminal is greater than an inductance of a current path from a connection point of the first semiconductor module to the common terminal, wherein the first semiconductor module includes a plurality of the first semiconductor elements connected in parallel at a connection point on the busbar, the second semiconductor module includes a plurality of second semiconductor elements connected in parallel at a connection point on the busbar. But, Prior Art Nakano does not expressly teach a sealing body having a generally rectangular shape with two sides respectively defining two sides of the semiconductor unit opposing to each other in a first direction in a plan view, the sealing body sealing said one or plurality of the transistor chips and the first and second main circuit terminals except for respective distal portions of the first and second main 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898